Ryland, J.,
delivered the opinion of the court.
The defendant Welker was indicted in the Cape Girardeau circuit *399court at November term, 1850, for fraudulently making a mortgage to certain lands, which he had before sold and conveyed to another person, without reciting the fact in the mortgage deed of such previous sale.
The defendant appeared in court, and moved the court to quash the indictment. The main reason assigned in suppovt of the motion is the want of venue. The court sustained the motion, quashed the indictment; the circuit attorney prayed an appeal for the State, and brings the case to this court.
Upon inspecting the indictment, we come to the conclusion, that the court below committed no error in sustaining the motion to quash. The indictment is obviously defective. There is no venue laid in the indictment to the charge of making the mortgage deed. The offence consists in making the second conveyance without reciting the first; and this offence must be charged with sufficient certainty, both as to time and place. Here, there is no averment of place, no venue; and this defect sufficiently warranted the action of the circuit court in quashing the indictment.
The judgment is therefore affirmed.